UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7488


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN S. GRIMMOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:93-cr-70058-GEC-2; 3:14-cv-80715-GEC-RSB)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea   Lantz  Harris,   Assistant  Federal   Public  Defender,
Charlottesville, Virginia, for Appellant.   Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia,
Ronald Andrew Bassford, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian    S.    Grimmond      seeks      to    appeal     the     district     court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.               28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies     this    standard      by

demonstrating         that     reasonable          jurists     would      find     that     the

district       court’s      assessment      of      the    constitutional          claims    is

debatable      or     wrong.       Slack    v.      McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion    states     a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       Grimmond concedes that he is not entitled to the issuance

of    a   certificate        of    appealability.              We   have      independently

reviewed the record and likewise conclude that Grimmond has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                        We dispense with oral

                                               2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3